

PROMISSORY NOTE



$50,000.00
July 1, 2010           
Ft. Pierce, Florida
Secured: Second Mortgage



FOR VALUE RECEIVED, the undersigned Maker(s) promises to pay without setoff,
deduction or counterclaim of any kind to the order of H2C, INC., a Delaware
Corporation, the principal sum of FIFTY THOUSAND XX/100 ($50,000.00) DOLLARS
with interest on the unpaid principal balance from the date of this note, until
paid, at a rate of TEN (10%) PERCENT per annum based on 365 day year. Principal
and interest shall be payable at 7 Partridge Run, Warren, NJ 07059, or such
other place as the Note Holder may designate. Payment in lawful money of the
United States shall be made as follows:


FIVE (5) monthly payments of interest only the first in the amount of $416.66
commencing August 1, 2010 and monthly on that day thereafter with all principal,
accrued interest and late fees, if any, due and payable in one balloon payment
on December 31, 2010.
 
If any payment required to be made by the terms of this Note, or by the terms of
any Mortgage or other security instrument, is not paid on or before the due date
thereof or in the event of any default on the part of the Maker in performance
of any other obligations on its part to be performed under this Note, Mortgage
or other security instrument then, or at any time thereafter, the whole of the
unpaid principal thereof, together with accrued interest and outstanding default
interest, late charges and any prepayment penalty shall, at the election of the
Note Holder and without notice of such election, become immediately due any
payable. Note Holder's election may be exercised at any time after such event,
and the acceptance of one or more payments hereon from any person thereafter
shall not constitute a waiver of Note Holder's election, or of its option to
make such election.
 
The Note Holder shall be entitled in the event of default to collect interest at
the highest lawful rate from the date payment was due together with all
reasonable costs and expenses of collection, including, but not limited to,
reasonable attorney's fees and all costs of any action or proceeding (including,
but without limitation, commencement of non-judicial foreclosure or private
sale), in case any payment is not paid when due, or in case it becomes necessary
to enforce any other obligation of Maker hereunder or to protect the security
for the indebtedness evidenced hereby, or for foreclosure by the Note Holder, or
for the premium payable for an Owner's Policy of Title Insurance in the event
the Note Holder acquires title or any portion thereof to any collateral securing
this obligation through foreclosure or in the event the Note Holder is made a
party to any litigation because of the existence of a mortgage or other security
instrument.
 
If the Note Holder has not received the full amount of any payment when same are
due, this loan shall be subject to, and it is agreed the Payee or Holder shall
collect thereon a LATE CHARGE in the amount of TEN (10%) PERCENT on any
delinquent payment after TEN (10) DAYS.

 
Page 1 of 2

--------------------------------------------------------------------------------

 
 
There shall be no prepayment on this Note, notwithstanding a notice of default
or acceleration by the Note Holder. Partial prepayments are not permitted. Any
such payment shall first be applied to interest and late charges and then to
principal. Any reduction or expiration of the prepayment penalty shall only be
effective provided that this Note and Mortgage secured thereby is not in
default. This prepayment penalty is assessed, due and payable on the earlier of
the payment received by the Note Holder, the closing date or conveyance of
ownership of the collateral securing this Note or the date of execution of any
mortgage refinancing this obligation. If at any time or for any reason an
effective rate of interest transcends the maximum interest rate permitted by
applicable law, then without further agreement or notice the obligation to be
fulfilled shall automatically be reduced to such limit and all sums received by
Note Holder in excess of those lawfully collectible as interest shall be applied
against the principal of the loan immediately upon Note Holder's receipt
thereof, with the same force and effect as though the Maker had specifically
designated such extra sums to be so applied to principal and Note Holder had
agreed to accept such extra payment(s) as a premium-free payment or prepayments.
 
Presentment, notice of dishonor, and protest are hereby waived by all makers,
sureties, guarantors and endorsers hereof. This Note shall be the joint and
several obligations of all makers, sureties, guarantors and endorsers, and shall
be binding upon them and their successors and assigns.
 
This Note with interest is secured by a second mortgage on real estate, of even
date herewith, executed by the Maker in favor of the said Payee, and shall be
construed and enforced according to that mortgage and the laws of the State of
Florida. Documentary stamps required have been paid and evidence of payment has
been affixed to the mortgage of even date herewith.


Maker's Address:
FLORIDA GAMING CORPORATION, a
3500 NW 37th Avenue
Delaware Corporation
Miami, FL 33142
       
By:
/s/ W. B. Collett, Jr.
   
W. Bennett Collett, Jr., Chief Operating Officer
     
(Corporate Seal)


 
Page 2 of 2

--------------------------------------------------------------------------------

 